Case 2:18-cv-06105-GW-AS Document 242 Filed 09/03/21 Page 1 of 9 Page ID #:8275




    1   Michael K. Friedland (SBN 157,217)      Martin N. Jensen (SBN 232,231)
        michael.friedland@knobbe.com            mjensen@porterscott.com
    2
        Thomas P. Krzeminski (SBN 213,714)      Joceline M. Herman (SBN 310,897)
    3   2tpk@knobbe.com                         jherman@porterscott.com
    4   KNOBBE, MARTENS, OLSON                  PORTER SCOTT
         & BEAR, LLP                            A PROFESSIONAL CORPORATION
    5   2040 Main Street, 14th Floor            350 University Avenue, Suite 200
    6   Irvine, CA 92614                        Sacramento, CA 95825
        Telephone: (949) 760-0404               Telephone: (916) 929-1481
    7   Facsimile: (949) 760-9502               Facsimile: (916) 927-3706
    8
        Attorneys for Plaintiff                 Attorneys for Defendants
    9
   10
                        IN THE UNITED STATES DISTRICT COURT
   11
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   12
                                     WESTERN DIVISION
   13
   14                                           )   CASE NO. 2:18-cv-06105-GW-ASx
        HIGHMARK DIGITAL, INC., a               )
   15   California corporation,                 )
                                                )
   16                                           )   JOINT WITNESS LIST
                                  Plaintiff,    )
   17                                           )   Hon. George H. Wu
                                                )
   18         v.                                )   Magistrate Judge Alka Sagar
                                                )
   19   CASABLANCA DESIGN CENTERS,              )   Pre-Trial Conf.: September 9, 2021
                                                )
   20   INC., a California corporation; FOUR    )   Trial: September 20, 2021
        SEASONS WINDOWS, INC., a                )
   21   California corporation; INTERIOR        )
                                                )
   22   DOOR & CLOSET COMPANY, an               )
        unincorporated California company;      )
   23   ONE DAY DOORS AND CLOSETS,              )
                                                )
   24   INC., a California corporation; DAVID   )
        WINTER, an individual; and ONE          )
   25   DAY ENTERPRISES, LLC, a                 )
                                                )
   26   Delaware company,                       )
                                                )
   27                             Defendants.   )
                                                )
   28                                           )
                                                )
Case 2:18-cv-06105-GW-AS Document 242 Filed 09/03/21 Page 2 of 9 Page ID #:8276




    1         Plaintiff Highmark Digital, Inc. (“HighMark”) and Defendants Casablanca
    2   Design Centers, Inc., Four Seasons Windows, Inc., One Day Doors and Closets,
    3   Inc., David Winter and One Day Enterprises, LLC (collectively “Defendants”)
    4   jointly submit and identify the following list of both fact and expert witnesses that
    5   the parties intend to call or may call live or by depositions for testimony at trial
    6   scheduled to commence on September 21, 2021.
    7         The parties reserve the right to amend their answering/rebuttal witness list,
    8   in view of events at trial or other developments including evidentiary rulings or
    9   other rulings by the Court and witness availability. The parties also reserve the
   10   right not to call any of the witnesses listed below, or to call by deposition any
   11   witnesses listed as a live witness below. The identification of a witness on this list
   12   is not an admission that the witness’ testimony is admissible if called by either
   13   party, and the parties reserve their right to object to any witness or testimony that is
   14   objectionable or inadmissible.
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  -1-
Case 2:18-cv-06105-GW-AS Document 242 Filed 09/03/21 Page 3 of 9 Page ID #:8277




    1                              I. LIVE TRIAL WITNESSES

    2
        Name of     Party       Statement of Testimony         Plaintiff’s    Defendants’
    3   Witness                                               Est. Length     Est. Length
    4                                                              of              of
                                                             Examination     Examination
    5   Joseph    Plaintiff   CTO of HighMark.               2 hours         1/2 court day
    6   Fallon    Defendant   Overview and development
                              of HighMark’s trade secret
    7                         technology.
    8   Katherine Plaintiff   Testimony relating to          15 min.         30 min.
    9   Gabales Defendant     Defendant Winter’s
                              assertions regarding alleged
   10
                              account hacking
   11
        David     Plaintiff   Damages expert. Overview       2.5 hours       1 hour
   12   Hanson                of damages issue, overview
   13                         of materials reviewed in
                              forming opinions, analysis
   14                         and expert opinions
   15                         supporting HighMark’s
                              damages claims
   16
        Derek     Plaintiff   Technical expert. Overview 3.5 hours           2 hours
   17   Huisjen               of technology at issue,
   18                         overview of materials
                              reviewed in forming
   19                         opinions, analysis and expert
   20                         opinions supporting
                              HighMark’s trade secret
   21                         misappropriation claims,
   22                         analysis of whether
                              Defendants’ door-cutting
   23
                              software was reverse
   24                         engineered from HighMark’s
                              trade secret technology
   25
   26
   27
   28

                                                 -2-
Case 2:18-cv-06105-GW-AS Document 242 Filed 09/03/21 Page 4 of 9 Page ID #:8278




    1   Name of    Party     Statement of Testimony           Plaintiff’s    Defendants’
        Witness                                              Est. Length     Est. Length
    2
                                                                  of              of
    3                                                       Examination     Examination
    4   Glenn   Plaintiff   Background of parties’          1 hour          1/2 court day
        Johnson Defendant   dispute, structure and
    5                       overlap of Corporate
    6                       Defendants, Defendant Four
                            Seasons’s breach of Master
    7                       Agreement with HighMark,
    8                       Defendants’ correspondence
                            with Prodim to reverse
    9                       engineer from a HighMark
   10                       HOP file, correspondence
                            from Defendants regarding
   11                       the reverse engineered
   12                       system from Prodim not
                            having the same functions as
   13                       HighMark’s software as
   14                       promised by Prodim, Dairl
                            and Glenn Johnson’s
   15                       communications with Winter
   16                       while he still employed at
                            HighMark, Winter’s
   17                       destruction of data/files on
   18                       HighMark corporate laptop
                            after resigning, facts
   19                       underlying HighMark’s trade
   20                       secret misappropriation,
                            breach of contract and Penal
   21                       Code claims, Defendants’
   22                       difficulty transitioning off
                            their current door-cutting
   23                       software, financial data from
   24                       Defendants used to support
                            HighMark’s damages claims.
   25                       Evidence regarding denial of
   26                       Highmark factual
                            contentions
   27
   28

                                               -3-
Case 2:18-cv-06105-GW-AS Document 242 Filed 09/03/21 Page 5 of 9 Page ID #:8279




    1   Name of    Party     Statement of Testimony           Plaintiff’s    Defendants’
        Witness                                              Est. Length     Est. Length
    2
                                                                  of              of
    3                                                       Examination     Examination
    4   Dairl   Plaintiff   Background of parties’          1 hour          1/2 court day
        Johnson Defendant   dispute, structure and
    5                       overlap of Corporate
    6                       Defendants, Defendant Four
                            Seasons’s breach of Master
    7                       Agreement with HighMark,
    8                       Defendants’ correspondence
                            with Prodim to reverse
    9                       engineer from a HighMark
   10                       HOP file, correspondence
                            from Defendants regarding
   11                       the reverse engineered
   12                       system from Prodim not
                            having the same functions as
   13                       HighMark’s software as
   14                       promised by Prodim, Dairl
                            and Glenn Johnson’s
   15                       communications with Winter
   16                       while he still employed at
                            HighMark, Winter’s
   17                       destruction of data/files on
   18                       HighMark corporate laptop
                            after resigning, facts
   19                       underlying HighMark’s trade
   20                       secret misappropriation,
                            breach of contract and Penal
   21                       Code claims, Defendants’
   22                       difficulty transitioning off
                            their current door-cutting
   23                       software, financial data from
   24                       Defendants used to support
                            HighMark’s damages claims.
   25                       Evidence regarding denial of
   26                       Highmark factual
                            contentions.
   27
   28

                                               -4-
Case 2:18-cv-06105-GW-AS Document 242 Filed 09/03/21 Page 6 of 9 Page ID #:8280




    1   Name of    Party      Statement of Testimony          Plaintiff’s    Defendants’
        Witness                                              Est. Length     Est. Length
    2
                                                                  of              of
    3                                                       Examination     Examination
    4 Michael Defendant     Correspondence between          30 min.         1 hour
               Plaintiff
      MacGilvr              Defendants and third-party
    5 ay                    Prodim regarding reverse
    6                       engineering HighMark’s
                            trade secret technology.
    7                       Evidence regarding denial of
    8                       Highmark factual
                            contentions including role in
    9                       aiding transition to Prodim
   10                       software.

   11   Richard Plaintiff   CEO of HighMark.             2.5 hours          1/2 court day
        Matulia Defendant   Overview of HighMark’s
   12
                            trade secret technology,
   13                       background of parties’
                            dispute and HighMark’s
   14
                            discovery of Defendants’
   15                       misappropriation, facts
                            underlying HighMark’s trade
   16
                            secret misappropriation,
   17                       breach of contract and Penal
                            Code § 502 claims, facts
   18
                            underlying HighMark’s
   19                       damages/injunction claims
   20   Michael Plaintiff   Evidence regarding            10 minutes        3 hours
        McElroy Defendant   reputation of Defendants and
   21
                            potential reasons for their
   22                       different corporate entities;
                            Defendants’ denial of
   23
                            Highmark factual
   24                       contentions as the founder of
                            Highmark. Evidence
   25
                            regarding statute of
   26                       limitations.
   27
   28

                                               -5-
Case 2:18-cv-06105-GW-AS Document 242 Filed 09/03/21 Page 7 of 9 Page ID #:8281




    1   Name of     Party      Statement of Testimony         Plaintiff’s    Defendants’
        Witness                                              Est. Length     Est. Length
    2
                                                                  of              of
    3                                                        Examination    Examination
    4   Matthew Defendant     Evidence regarding denial of Not a proper     2 hours
        Miller                Highmark factual              witness;
    5                         contentions as an employee    subject of
    6                         who operated the CNC          forthcoming
                              machine at Highmark and       motion to
    7                         with Defendants.              exclude
    8   Don       Plaintiff   Califorensics’s report        30 min.         2 hours
        Vilfer    Defendant   confirming the destruction of
    9                         data/files on HighMark
   10                         corporate laptop by
                              Defendant Winter. Expert
   11                         witness for Defendants.
   12
        David     Plaintiff   Background of parties’        2 hours         1 day
   13   Winter    Defendant   dispute, Winter’s
   14                         communications with
                              Defendants while still
   15                         employed at HighMark,
   16                         Winter’s destruction of
                              data/files on HighMark
   17                         corporate laptop after
   18                         resigning, facts underlying
                              HighMark’s trade secret
   19                         misappropriation, breach of
   20                         contract and Penal Code
                              claims, Defendants’
   21                         difficulty transitioning off
   22                         their current door-cutting
                              software, financial data from
   23                         Defendants used to support
   24                         HighMark’s damages claims.
                              Evidence regarding denial of
   25                         Highmark factual
   26                         contentions and statute of
                              limitations.
   27
   28

                                                -6-
Case 2:18-cv-06105-GW-AS Document 242 Filed 09/03/21 Page 8 of 9 Page ID #:8282




    1   SO STIPULATED TO:
    2
                                     Respectfully submitted,
    3
    4                                KNOBBE, MARTENS, OLSON & BEAR, LLP
    5
    6   Dated: September 3, 2021      By: /s/ Thomas P. Krzeminski
                                        Michael K. Friedland
    7
                                        Thomas P. Krzeminski
    8
                                        Attorneys for Plaintiff,
    9
                                        HIGHMARK DIGITAL, INC.
   10
   11
                                     PORTER SCOTT
   12
   13   Dated: September 3, 2021       By: /s/ Martin N. Jensen
   14                                   Martin N. Jensen
                                        Joceline M. Herman
   15
                                         Attorneys for Defendants,
   16                                    CASABLANCA DESIGN CENTERS, INC.,
   17                                    FOUR SEASONS WINDOWS, INC.,
                                         INTERIOR DOOR & CLOSET COMPANY,
   18                                    ONE DAY DOORS AND CLOSETS, INC.,
   19                                    DAVID WINTER, AND ONE DAY
                                         ENTERPRISES, LLC
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                            -7-
Case 2:18-cv-06105-GW-AS Document 242 Filed 09/03/21 Page 9 of 9 Page ID #:8283




    1                               FILER’S ATTESTATION
    2         Pursuant to Local Rule 5-4.3.4 regarding signatures, I hereby attest that
    3   concurrence in the filing of this document and related Declarations have been
    4   obtained from all signatories above.
    5
    6   Dated: September 3, 2021        By: /s/Thomas P. Krzeminski
    7                                     Thomas P. Krzeminski

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -8-
